The Chancellor:
Upon consideration of the questions presented by the report of the Auditor and the exceptions of the parties, I am of opinion first, that the direction in the will of John Ireland that his executor should sell his real estate, operated a conversion of it out and out into money upon the death of his widow, in the view of this court, and consequently that the Auditor was in error in assuming that the conversion was only to the extent of the legacies to the three grandchildren. The general rule that land articled or devised to be sold and turned into money shall in a court of equity be reputed as money is, I think, applicable here. 2 Story’s Eq., sec. 790; Ashley vs. Palmer, 1 Meri bole, 296.
Second. I am also of opinion, that the exception of the complainant is well taken, and that the Auditor erred in deducting the $29 25 from the commissions allowed the complainant by the Orphans Court.